     Case 2:20-cv-00508-BRM-JAD Document 10 Filed 02/21/20 Page 1 of 2 PageID: 310
                                                            ~F THE 57~,~ TE`


                                                                 °~
                                                                           `~

                                                        ~ 4r - ~` ,moo- ; }i M
                                                                  yP" ~.
                                                        ~ to .{~z~55~          ti

                                                                ~S^




                                             State of New Jersey
PHILIP D. MURPHY                            OFFICE OF THE ATTORNEY GENERAL
                                                                                                            GURBIR S. GREWAL
     Governor                            DEPARTMENT OF LAW AND PUBLIC SAFETY                                  Attorney General
                                                     DIVISION OF I.AW

SHEILA Y. OLIVER                                     25 MARKET STREET                                       MICHELLE L. MILLER
   Lt. Governor                                         PO Box 116                                               Director
                                                 TRENTON,    NJ 08625-0116




                                                  February 21, 2020

        V.ia Electronic Filing
       Honorable Brian R. Martinotti, U.S.D J.
       Honorable Joseph A. Dickson, U.S.M.J.
       United States Courthouse
       50 Walnut Street
       Newark, New Jersey 07102

             Re: YAL,et al. v. Trustees of Montclair State Univ., et al.
                 Docket No.: 2:20-cv-00508-BRMJAD

       Dear Judges Martinotti and Dickson:

             I represent Defendants, Rose L. Cali, Mary A. Comito, Dr. Francis M. C. Cuss,
      George J. Hiltzik, Lawrence R. Inserra, Jr., Douglas L. Kennedy, Ralph A. LaRossa,
      Jean Marc De Grandpre,John L. McGoldrick, William T. Mullen, Preston D. Pinkett
      III, Kent Sluyter, Nikita Williams, Karen Pennington, Margaree Coleman-Carter, Paul
      M. Cell, Kaluba Chipepo, Yolanda Alvarez, Hamal Strayhorn and Susan A. Cole,in the
      above-referenced matter.

             Defendants' response to Plaintiffs' Complaint is presently due on February 25,
      2020. Due to the various constitutional issues in controversy in this lawsuit, as well as
      having to handle three pending appeals and a significant caseload, I am requesting an
      additional thirty (30) days in order for Defendants to respond to the Plaintiffs'
      Complaint. If granted, the new response date would be Thursday, March 26, 2020.

               Plaintiffs' counsel has graciously consented to this request.




                         HUGHES JUSTICE COMPLEX• TELEPHONE: 609-376-2814 •FAX: 609-633-8702
                    New Jersey Is An Equal Opportunity Employer •Printed on Recycled Paper and Recyclable
Case 2:20-cv-00508-BRM-JAD Document 10 Filed 02/21/20 Page 2 of 2 PageID: 311




       I thank Your Honors for their kind consideration of this applicarion.

                                              Respectfully submitted,

                                              GURBIR S. GREWAL
                                              ATT~R~T
                                                  e      GENERAL OF NEW JERSEY
                                               ~~~~~
                                        By.
                                                Michael R. Sarno
                                              Deputy Attorney General

  cc: All counsel of record (via ECF~
